Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
	Claims 14-18 are objected to because of the following informalities: In claim 14, the end of line 2 recites: “… the ray going thought a surface”.  This appears to be a grammatically error and should recite: “… the ray going through a surface”.  Claims 15-18 are objected to because these claims are dependent upon claim 14 and thus inherit the same issue.  Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 2-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10, 14, and 21, of US Patent No 10,825,230.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 
2
3
4
5
6
7
8
9
10,825,230
Claim(s) 
7 or 14
14
8
9
10
9
7 
 8


Instant Invention
Claim(s) 10
11
12
13





10,825,230
Claim(s) 10
21
21
21



 
 


As per claim 2 in the instant invention, the steps as laid out by this claim generally follow those in claim 7 of US Patent 10,825,230.  For example, each claim has similar elements such as a memory that stores at least a portion of an acceleration data structure and hardware circuitry that determines intersections between a ray and primitives in the primitive range.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application in claim 2 and claim 7 of US Patent 10,825,230 is that the instant application claim 2 includes: “when the ray is determined to intersect an edge or vertex shared by N primitives, where N > 1, select less than N primitives to report based on a tie breaking rule that compares vertex values of vertices shared by the N primitives in the ray coordinate space”.  It is noted that claim 7 of US Patent 10,825,230 recites a similar feature that is worded slightly different, e.g. claim 7 of US Patent 10,825,230 recites “determining the single triangle hit from the plural triangles sharing the edge or vertex based on a tie-breaking rule that compares values of vertices, of the triangles sharing the edge or vertex, transformed into a 2D coordinate space of the ray”.
	In this instance, the tie-breaking rule in claim 7 of US Patent 10,825,230 acts and functions similar to the claim limitation using the tie-breaking rule as recited in claim 2 in the instant application.  Claim 2 in the instant application mentions “ray coordinate space”.  A similar feature is recited claim 7 of US Patent 10,825,230, where it recites “2D coordinate space of the ray”.


Claims 14-15 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US Patent No 10,825,230 in view of Wald (Pub No. US 2018/0089885 A1) in further view of Mattausch et al. (Pub No. US 2018/0068590 A1).
As per claim 14 in the instant invention, this claim recites features such as a “tree traversal unit”, receiving, from a processor, instructions to test intersections”, determining whether the ray going through the primitive intersects on a shared edge, and reporting intersection information to the processor intersection information.  These claimed features are also taught by claim 21 of US Patent 10,825,230.  

Wald teaches of using an arithmetic unit.  For example, Wald in figure 13 shows that the Intersection Units 1320 act as an arithmetic unit because these units determining whether the ray goes through a surface with primitives.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the arithmetic unit as taught by Wald with claim 21 of US Patent 10,825,230 in order to allow this hardware to help determine the mathematical computations and calculations required for making ray-primitive intersection determinations during scene rendering. 
Mattausch teaches that the list of ray-surface intersections may be stored using a stack, e.g. please see Mattausch in [0082].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack as taught by Mattausch with claim 21 of US Patent 10,825,230 in order to allow the first-in first-out ordering to be enabled when rendering a set of surfaces representing anatomical features for medical imaging (Mattausch in [0081]).

As per claim 15 in the instant invention, these claims features are not all taught by claim 21 of US Patent 10,825,230.  However, this claimed feature is taught when the primitive that is selected using the tie-breaker hardware in claim 21 of US Patent 10,825,230 is the single primitive that is pushed onto the stack in Mattausch (e.g. please see Mattausch in [0082] and in [0034]).



As per claim 18 in the instant invention, these claimed features are taught in claim 21 of US Patent 10,825,230.  


Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US Patent No 10,825,230 in view of Wald in further view of Mattausch and MacGillivray (Patent No.: US 8,059,122 B1).

As per claim 16 in the instant invention, these claims features are not all taught by claim 21 of US Patent 10,825,230.  MacGillivray teaches that the ray may intersect an edge, e.g. please see in MacGillivray in col 3, lines 24-26.  Mattausch teaches of pushing intersection information of a primitive that is intersected by a ray in the scene onto the stack, e.g. please see Mattausch in [0082] and [0034].  The claimed feature is taught when a ray hits a non-shared edge such as edge A1-A3 in figure 3 of MacGillivray and the intersection information for the ray hitting this non-shared edge is pushed onto the stack as taught by Mattausch.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich (Pub No. US 2011/0316855 A1) in view of MacGillivray (Patent No.: US 8,059,122 B1).

As per claim 11, Mejdrich teaches the claimed:
11. A tree traversal unit (Please see Mejdrich in [0035] “The processor 12 may be a multiple core processing element that includes basic throughput engines (BTEs)… the processing elements of the BTEs include workload managers 14 and 15 … The workload managers 14-15 may traverse an accelerated data structure (ADS) with a ray issued by the system 10”.  In this instance, the claimed “tree traversal unit” is made up of the processor 12 and the workload managers 14-15 which traverse the accelerated data structure with a ray issued) comprising: 
ray-surface testing hardware configured to test whether a ray intersects plural geometric surfaces arranged in 3D space (Please see Mejdrich in [0036] “The vector throughput engines 16-21 may determine whether the ray intersects a primitive contained within the bounding volume”.  In this passage, the “vector throughput engines 16-21” correspond to “ray-surface testing hardware”.
Figure 1 shows that the vector throughput engines 16-21 (labelled VTEs) are part of a processor 12.  
Also please see Mejdrich in [0035] “The processor 12 may be a multiple core processing element that includes basic throughput engines (BTEs). Each BTE may include a processing element (e.g., a processing core) and a core cache, such as a Level 1 (L1) cache. As shown in FIG. 1, the processing elements of the BTEs include workload managers 14 and 15 and vector throughput engines 16, 17, 18, 19, 20, and 21. The workload managers 14-15 may be referred to as master processing elements. The vector throughput engines 16-21 may be referred to as slave processing elements”).

Mejdrich alone does not explicitly teach the remaining claim limitations.
However, Mejdrich in combination with MacGillivray teaches the claimed:
tie breaking hardware configured to report a single surface from multiple geometric surfaces when the ray-surface testing hardware determines the ray intersects each of the multiple geometric surfaces at an edge or vertex shared by the multiple geometric surfaces (As mentioned above, Mejdrich has ray-surface testing hardware, however Mejdrich is silent about this intersection testing using “tie breaking hardware” per se.  MacGillivray teaches that it was already known in the art to use a tie breaking rule with a ray tracing system for when the ray-surface testing hardware determines the ray intersects multiple primitive surfaces.   For example, MacGillivray in figure 3 shows an example of when the system hardware (e.g. CPU) determines the ray intersects multiple primitive surfaces (also see MacGillivray in col 6, lines 33-34).
Also, please see MacGillivray at the bottom of col 3 and in col 4, lines 36-45 where it teaches of how a tie breaking rule may be used for when the system hardware determines that the ray intersects multiple primitive surfaces.  The claimed feature is taught when the ray-surface testing hardware of Mejdrich performs ray intersection testing using the tie breaking rule as taught by MacGillivray).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Mejdrich.  This helps the system better handle ray intersection special cases such as when the ray hits a shared edge or vertex.  This allows the system to have only one hit point being reported for each ray intersection.  This provides more consistent results across all ray hit intersections over the course of the ray tracing for the entire scene.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich in view of MacGillivray in further view of Shearer (Pub No. US 2008/0079715 A1).

As per claim 12, Mejdrich alone does not explicitly teach the claimed limitations.
However, Mejdrich in combination with Shearer teaches the claimed:
12. The tree traversal unit of claim 11, wherein ray-surface testing hardware is configured to receive, from a processor, a query including ray information and information about a bounding volume hierarchy (Please see Shearer in [0037] “According to one embodiment of the invention, an image processing system may use a workload manager to traverse a spatial index with a ray issued by the image processing system”.  In this instance, determining the ray tracing result for a ray issued by the image processing system corresponds to a query.
In figure 8 of Shearer, the claimed query is also shown in step 815 “Issue test ray into scene through a pixel in the frame region”.  Also please see Shearer in [0108] “For example, as illustrated in FIG. 9, the image processing system may issue a first test ray into the three dimensional scene 305. The first test ray may pass through a pixel 910, for example, within the upper-left region 730 of the frame 700” and Shearer in [0109] “Next, at step 820 the image processing system (via any workload manager 205.sub.1-N) may trace the first test ray through the spatial index 500. As the first test ray is traced through the spatial index 500, the first test ray may cross a partitioning line and enter a partition of the spatial index 500 which a single workload manager 205 may be responsible”.
In this instance, the workload manager 205 that is responsible for this partition of the spatial index receives the query for the first test ray.  Also, the workload manager 205 receives information about the structure and makeup of the bounding volume hierarchy as well, e.g. please see Shearer in figure 10 where the bounding volume hierarchy is split amount several workload managers (WM1 to WM4).  
Also please see Shearer in [0016] “The image processing system generally comprising a spatial index having nodes defining bounding volumes of a three dimensional scene” and Shearer towards the end of [0037] “An image processing system using a ray tracing methodology for image processing may use a spatial index to quickly determine ray-bounding volume intersections. In one embodiment of the invention, the workload manager may perform ray-bounding volume intersection tests by using the spatial index”.
In addition, workload managers may receive ray queries from other workload managers as well, e.g. please see Shearer in [0074] where it states “… the workload manager may send the ray (e.g., send via the inboxes a pointer to information defining the ray) to a different (e.g., a second) workload manager. The second workload manager may then begin traversing the spatial index at the point in the spatial index where the first workload manager stopped and continue traversing the spatial index (i.e., by executing ray-bounding volume intersection tests and taking braches to other nodes) until the second workload manager reaches either a leaf node or another partition of the spatial index”);, 
traverse the bounding volume hierarchy to determine a bounding volume within said bounding volume hierarchy the ray intersects (This occurs in Shearer in figure 8, step 820 “Trace ray through spatial index”.  Also please see Shearer in [0015] “According to another embodiment of the invention a method of traversing a spatial index having nodes defining bounding volumes of a three dimensional scene is provided” and Shearer towards the end of [0076] “Thus, as the image processing system issues rays to the workload managers for traversal through the kd-tree 500, each workload manager may begin the traversal of the ray at the world node and continue traversing the spatial index until either a leaf node is reached or a boundary indicating another workload manager is responsible for that portion of the kd-tree 500 is reached”), and 
test intersection between the ray and the plural geometric surfaces associated with the bounding volume intersected by the ray (As mentioned above Shearer towards the end of [0076] teaches of traversing the bounding volume hierarchy until a leaf node is reached where intersection with a surface is considered.  Each leaf node defines a bounding volume.  Also please see Shearer in [0049] “To determine the final color of the pixel 335 in the two dimensional picture, the image processing system must determine if the ray 340 intersects an object within the scene”.  
MacGillivray teaches of determining whether a ray intersects an edge or vertex shared by two or more primitives, e.g. please see MacGillivray at the bottom of col 3 where it states “Novel Tie-Breaking Algorithm - A tie-breaking algorithm is crucial for handling cases where the ray passes exactly through the edge or vertex of a facet. Two facets can share the same edge and multiple facets can share the same vertex. Thus, if a ray hits multiple facets at the same location, a tie-breaker must be introduced so that the ray trace does not incorrectly place an ending surface location at the same starting location, i.e. only one ‘hit’ should be saved”  
Also please see MacGillivray in col 4, lines 36-45 “Shown in FIG. 3 is the case where a cast ray intersects the common edge between two facets. In this example the two facets are part of the same starting surface since both have a negative orientation (all three orientation tests are less than or equal to zero for each facet). This can also been seen by simply applying the right hand rule … If the two facets are part of the same surface, a tie-breaker test must be applied so that only one of the two hits is retained. One of the hits can be thrown out by once again using the right-hand rule.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Mejdrich.  The motivation of claim 11 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a query data structure as taught by Shearer with the system of Mejdrich as modified by MacGillivray in order to allow to format a command structure in which the ray tracing system may ask the hardware to traverse and test a ray for interesting. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich in view of MacGillivray in further view of Chen et al. (NPL Doc, “Efficient and Consistent Algorithms for .

As per claim 13, Mejdrich does not explicitly teach the claimed limitations.
However, Mejdrich in combination with Chen teaches the claimed:
13. The tree traversal unit of claim 11, wherein the ray-surface testing hardware includes a spatial transformer that projects the plural geometric surfaces onto a plane for ray intersection testing (Chen teaches that it was known in the art to perform ray intersection testing by using a spatial transform to project the plural geometric primitives onto a plane.  For example, please see Chen in figures 5 and 8:

    PNG
    media_image1.png
    298
    1053
    media_image1.png
    Greyscale

Chen in figures 5 and 8 shows that they determine whether a ray (represented by the positive z-axis) intersects a polygon edge or vertex by performing 2D projections of the faces of the 3D object onto the xy-plane.  
Also please see Chen in the abstract “Algorithms are presented for the determination of whether a given point in is interior to, exterior to or on an arbitrary polygonal boundary and for the determination of whether a point in is interior to, exterior to or on a simple polyhedral boundary.”
Figure 8 of Chen shows a special case where the ray (+Z axis) intersects a vertex and edge that is shared by multiple primitives from the 3D object.  
Also please see the bottom of page 432 to the top of page 433 of Chen where it states “As each edge is shared by exact two faces of the polyhedron but each vertex could be common to a varied number of faces, case (c) looks more complicated than case (b). However, if it is known that a face has a vertex on the positive z-axis and the face is not parallel to the z-axis (which will be discussed with case (d)), this singularity problem may be resolved as easily as case (b). This is because faces must not in this case intersect the z-axis at more than two points, and the vertex on the z-axis is certainly an intersection point.”
The claimed feature is taught when the ray-primitive testing hardware of Mejdrich performs ray intersection testing using the already known ray tracing techniques as taught by Chen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spatial transformer as taught by Chen with the system of Mejdrich as modified by MacGillivray.  The transformation onto a plane helps simplify the mathematical computations that are required in order to determine whether the ray intersection point lies on a boundary line between multiple primitives for a 3D object in 3D space (see the end of the top paragraph on page 429, e.g. where it states “Projective geometry provides a simple method which allows us to decide the inclusion by projecting the point and the polygonal partition (the face) to an axis-plane and then applying the point-in-polygon algorithm to the 2D images on the axis-plane.”).


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wald (Pub No. US 2018/0089885 A1) in view of MacGillivray in further view of Mattausch et al. (Pub No. US .

As per claim 14, Wald teaches the claimed:
14. A tree traversal unit (Wald in the abstract “For example, one embodiment of a graphics processing apparatus comprises: a ray tracing traversal/intersection unit” and Wald in [0132] “… a ray generation unit (not shown) through a ray traversal accelerations structure such as a bounding volume hierarchy (BVH) as defined by a set of BVH nodes 1331. The same technique also works for other acceleration structures such as kd-trees”) comprising hardware circuitry configured to: 
receive, from a processor, instructions to test intersections between a ray and a plurality of primitives (Wald in the abstract “For example, one embodiment of a graphics processing apparatus comprises: a ray tracing traversal/intersection unit to identify two or more ray-surface intersections” and towards the end of [0142] “… After requesting a new "find next hit" iterator for a given ray, subsequent calls to that iterator will successively return the respective next hit point. The iterator can then track information about what has already been traversed”.  In this instance, the ray tracing intersection unit receives an instruction to test for an intersection between a ray and primitives); 
determine, using an arithmetic unit (Wald in figure 13 shows that the Intersection Units 1320 act as an arithmetic unit because these units determining whether the ray goes through a surface with primitives.  Wald towards the end of [0073] and in the 2nd half of [0060] teaches that the graphics operations include arithmetic calculations as well), whether the ray going thought a surface formed by the plurality of primitives intersects (Wald in the abstract recites: “a ray tracing traversal/intersection unit to identify two or more ray-surface intersections, each of the ray-surface intersections being assigned a unique hit point identifier (ID)”.  
Wald in [0139] teaches that a given primitives may be part of a surface made up of a plurality of primitives, e.g. please see where Wald in [0139] refers to “While the above description uses a single primitive ID, extension to multi-level addressing schemes (such as Embree's (instID, meshID, primID)) is straightforward. Any other comparison method may be used as long as any pair of hit points has a consistent and well defined order”.  According to this passage, a primitive hit by a ray may have a primitiveID that is linked to multi-level addressing scheme where there is an associated meshID.  This meshID indicates that a given primitive hit by the ray is part of a mesh surface where that surface is made up of a plurality of primitives).

Wald alone does not explicitly teach the remaining claim limitations.
However, Wald in combination with MacGillivray teaches the claimed:
determine, using an arithmetic unit, whether the ray going thought a surface formed by the plurality of primitives intersects an edge or vertex shared by N primitives, N>1 (It is noted that while Wald teaches of about computing a ray that intersects multiple primitives using an arithmetic unit, Wald does not address the specific situation where the multiple primitives share an edge or vertex that is hit by the ray.  
MacGillivray teaches this feature at the bottom of col 3 and in col 4, lines 36-45 where it teaches of how a tie breaking rule may be used for when the system hardware determines that the ray intersects multiple primitive surfaces at an edge or vertex shared by multiple primitives);

Wald in combination with MacGillivray and Mattausch teaches the claimed:
when the ray is determined to intersect the edge or vertex shared by N primitives, push (MacGillivray at the bottom of col 3 and in col 4, lines 36-45 teaches that only 1 primitives should be reported when a ray hits an edge or vertex shared by multiple primitives, e.g. please see MacGillivray where they state “Two facets can share the same edge and multiple facets can share the same vertex. Thus, if a ray hits multiple facets at the same location, a tie-breaker must be introduced so that the ray trace does not incorrectly place an ending surface location at the same starting location, i.e. only one "hit" should be saved”.  
Wald teaches that a primitive intersected by a ray may be added to a memory structure that stores all of these intersected primitives, e.g. please see Wald in [0150] “… If it is a leaf node, all primitives are intersected and all found hits are added to the hit list (each with their respective distance)”.  
It is noted that while Wald teaches of storing and maintaining a “hit list” for the plurality of primitives intersected by the ray, Wald does not mention pushing ray-primitive intersection information onto a stack per se.  Mattausch teaches that the list of ray-surface intersections may be stored using a stack, e.g. please see Mattausch in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered”.
The claimed feature is taught when the primitive that is selected from the tie-breaker rule in MacGillivray at the bottom of col 3 and in col 4, lines 36-45 is the primitive that is pushed onto the stack in Mattausch.  Mattausch teaches of using meshes with primitives to represent their surfaces in paragraph [0034]); and 
report, to the processor, intersection information in the stack (In Mattausch, intersection information is reported to the “Ray tracing unit 100” in figure 1 which later uses the stack to render the intersection surfaces.  In this instance, the “Ray tracing unit 100” is part of the claimed processor.  The stack is later used for rendering in Mattausch in [0083] “In a case where a ray exits an intersected surface (FIG. 11c and FIG. 11e), the current tissue may be replaced with the top of the stack and the stack is popped. Again, we check if priorities p.sub.j<p.sub.i, in which case it can be easily verified that the assumption of non-intersecting surfaces has been violated and the next tissue is not on the stack. Instead, the current (higher priority) tissue T.sub.i may be used for rendering the next segment”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Wald.  This helps the system better handle ray intersection special cases such as when the ray hits a shared edge or vertex.  This allows the system to have only one hit point being reported for each ray intersection.  This provides more consistent results across all ray hit intersections over the course of the ray tracing for the entire scene.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray in order to allow the first-in first-out ordering to be enabled when rendering a set of surfaces representing anatomical features for medical imaging (Mattausch in [0081]).

As per claim 15, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with MacGillivray and Mattausch teaches the claimed:
15. The tree traversal unit of claim 14, wherein when the ray is determined to intersect (This claimed feature is also taught when the primitive that is selected from the N-primitives using the tie-breaker rule in MacGillivray (bottom of col 3 and in col 4, lines 36-45) is the single primitive that is pushed onto the stack in Mattausch.  Mattausch teaches of pushing intersection information of a single primitive in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered” and in [0034] “… Each object in the 3D model 105 may be represented by a 3D mesh and each mesh surface may be associated with underlying ultrasound tissue properties”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Wald.  The motivation of claim 14 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray.  The motivation of claim 14 is incorporated herein.

As per claim 16, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with MacGillivray and Mattausch teaches the claimed:
16. The tree traversal unit of claim 14, wherein the hardware circuitry is further configured to, when the ray is determined to intersect the edge or vertex of a primitive not shared by another primitive, push onto the stack intersection information for the intersected primitive (MacGillivray teaches that the ray may intersect an edge, e.g. please see in MacGillivray in col 3, lines 24-26: “When a ray encounters a facet, a test must be performed to determine whether the ray passes through the facet interior, a facet edge, a facet vertex, or passes outside the facet”.  MacGillivray in figure 3 shows that for primitive “A”, it is possible in their ray tracing scene that the ray may hit an edge or vertex of a primitive not shared by another primitive, e.g. rays in the scene may hit edge A1-A3.
Mattausch teaches of pushing intersection information of a primitive that is intersected by a ray in the scene onto the stack, e.g. please see Mattausch in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered” and Mattausch in [0034] “… Each object in the 3D model 105 may be represented by a 3D mesh and each mesh surface may be associated with underlying ultrasound tissue properties”.  The claimed feature is taught when a ray hits a non-shared edge such as edge A1-A3 in MacGillivray and the intersection information for ray hitting this non-shared edge is pushed onto the stack as taught by Mattausch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider a situation where a ray hits a non-shared edge as taught by MacGillivray with the system of Wald.  This is helpful because these edge rays are visually representing the primitive and thus should be processed so that the primitives appears accurately shaped within the ray-traced scene (in order to depict the shape of the primitive include edge portions that are intersected by the rays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as 

As per claim 17, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with Mattausch teaches the claimed:
17. The tree traversal unit of claim 14, wherein the hardware circuitry is further configured to, when the ray is determined to intersect a primitive not on an edge or vertex, push onto the stack intersection information for the intersected primitive (Mattausch teaches of pushing intersection information of an intersected primitive that is not intersected on an edge or vertex in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered” and in [0034] “… Each object in the 3D model 105 may be represented by a 3D mesh and each mesh surface may be associated with underlying ultrasound tissue properties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray.  The motivation of claim 14 is incorporated herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612